Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 1 of 14 PageID #: 406




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 KENNETH LITTLES,

                                 Plaintiff,
                                                                MEMORANDUM & ORDER
                   - against -                                    17-CV-4302 (PKC) (LB)

 ROBERT MOLLOY,

                                 Defendant.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Plaintiff Kenneth Littles, proceeding pro se, brought this action under 42 U.S.C. § 1983,

 claiming that he was falsely arrested by Defendant Robert Molloy. Defendant presently moves

 for summary judgment, and Plaintiff has not opposed. For the reasons contained herein, the Court

 grants the motion for summary judgment.

                                               BACKGROUND

 I.      Factual Background

         On May 20, 2017, at approximately 8:00 p.m., Plaintiff was with a woman in the vicinity

 of 75th Street and Jamaica Avenue in Queens, New York. (Defendant’s Rule 56.1 Statement1



         1
             For present purposes, given that Defendant’s motion for summary judgment is
 unopposed, a standalone citation to Defendant’s Rule 56.1 statement, unless otherwise noted,
 indicates that the underlying factual allegation is supported by the record, and therefore is accepted
 as true. See Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004) (holding
 that, even where a motion for summary judgment is unopposed, “the district court may not rely
 solely on the statement of undisputed facts contained in the moving party’s Rule 56.1 statement,”
 but rather “must be satisfied that the citation to evidence in the record supports the assertion” made
 by the moving party); see also Lumbermens Mut. Cas. Co. v. Dinow, No. 06-CV-3881 (TCP), 2012
 WL 4498827, at *2 n.2 (E.D.N.Y. Sept. 28, 2012) (“[T]o the extent any statements [in a party’s
 Rule 56.1 statement] are supported by the record and not specifically controverted by admissible
 evidence, they are deemed admitted.”). Any citation to Defendant’s Rule 56.1 statement
 incorporates by reference the documents cited therein; where relevant, however, the Court may
 cite directly to an underlying document.

                                                            1
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 2 of 14 PageID #: 407




 (“Def.’s 56.1”), Dkt. 71, ¶ 1.) Two men, later identified as Mohammad Uddin and Azahaurl Islam,

 attempted to catch the attention of the woman with Plaintiff. (Id. ¶ 2.) When Plaintiff confronted

 Islam and Uddin, Islam called 911 and reported that Plaintiff was robbing them.2 (Id. ¶¶ 3–4.)

 Plaintiff proceeded to walk away, but Uddin and Islam followed in pursuit. (Id. ¶¶ 5–6.) Islam

 remained on the phone with 911 dispatchers—informing the dispatchers, among other things, that

 the robber was running on Jamaica Avenue and was a black male wearing black pants and a black

 hoodie. (Id. ¶¶ 7–9; see also Transcript of 911 Call, Dkt. 70-3, at 3:17–4:14.)

        That evening, Defendant Molloy, who is a New York City Police Department (“NYPD”)

 officer, along with two other NYPD officers, was on patrol in plainclothes and in an unmarked

 police vehicle. (See Def.’s 56.1, Dkt. 71, ¶ 11; Trial Testimony of Robert Molloy (“Molloy

 Test.”), Dkt. 70-6, at 119:2–120:22.) At approximately 8:30 p.m., Defendant received a “radio

 run”3 regarding a robbery in progress at 75th Street and Jamaica Avenue. (Def.’s 56.1, Dkt. 71,

 ¶ 12; see also Suppression Hearing Transcript (“Hr’g Tr.”), Dkt. 70-5, at 5:25–6:8.) The radio

 dispatch notified Defendant that the suspected robber was a black male wearing black jeans and a

 black hoodie. (Def.’s 56.1, Dkt. 71, ¶ 13.) Upon arriving at 75th Street and Jamaica Avenue,

 Defendant did not see anyone, but at that point, a second radio communication came through

 saying that the complainants who had reported the robbery were chasing the fleeing suspect and

 were in the vicinity of Lincoln Avenue and Jamaica Avenue. (See id. ¶¶ 14–16; Hr’g Tr., Dkt. 70-


        2
           Defendant bases this portion of the account on Plaintiff’s deposition testimony and
 purported statement to Defendant after Defendant and other officers responded to the 911 call.
 (See Deposition of Kenneth Littles (“Littles Dep.”), Dkt. 70-1, at 28:25–32:4, 40:5–16.)
        3
            A “radio run” is “when someone calls 911” and the information “gets dispatched over
 [the officers’] radio.” (Molloy Test., Dkt. 70-6, at 121:2–3); see also Thompson v. Clark, No.14-
 CV-7349 (JBW), 2018 WL 3128975, at *15 (E.D.N.Y. June 26, 2018) (“The ‘radio run’ is a
 description of the 911 call given from a dispatcher, not the 911 call, or a transcript of the call
 itself.”).

                                                 2
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 3 of 14 PageID #: 408




 5, at 6:24–7:5.) Defendant and his partners proceeded to that location in their patrol car with their

 lights and sirens on. (Hr’g Tr., Dkt. 70-5, at 7:6–8:3.) As they arrived, Defendant saw two men—

 Uddin and Islam—jumping up and down and yelling, trying to gain the officers’ attention. (Def.’s

 56.1, Dkt. 71, ¶ 18; see also Molloy Test., Dkt. 70-6, 123:5–9.) Uddin and Islam indicated that

 the suspected robber was in the back of a taxicab, which belonged to a third party and was parked

 on the side of the road; the two men were yelling something to the effect of “we got him, he is in

 here” and pointing to the parked cab. (Hr’g Tr., Dkt. 70-5, at 8:3–17.) Defendant approached the

 taxicab and saw a black man, later identified as Plaintiff, wearing a black hoodie and black jeans

 in the back of the vehicle. (Id. at 10:13–16; see also Molloy Test., Dkt. 70-6, at 123:16–124:4.)

 The driver of the taxicab opened the door of the cab, and Defendant removed Plaintiff from the

 vehicle, placed him in handcuffs for safety reasons, and left him in the custody of another officer

 about thirty or forty feet away from Uddin and Islam. (Def.’s 56.1, Dkt. 71, ¶¶ 20–22; see also

 Hr’g Tr., Dkt. 70-5, at 13:18–14:6.)

        Defendant then questioned Islam and Uddin, who told Defendant that Plaintiff had

 threatened them with a gun, stolen a cell phone from Uddin, and started running. (Def.’s 56.1,

 Dkt. 71, ¶ 23; see also Hr’g Tr., Dkt. 70-5, at 9:9–17.) Islam and Uddin also informed Defendant

 that they had chased Plaintiff and apprehended him at one point, and that Plaintiff had escaped by

 punching one of them in the head; they ultimately recaptured Plaintiff when he jumped into the

 taxicab and the driver locked the door after observing Islam and Uddin running down the street

 saying that Plaintiff had robbed them. (Def.’s 56.1, Dkt. 71, ¶ 24; see also Hr’g Tr., Dkt. 70-5, at

 9:18–25, 19:5–10, 24:7–14.) After speaking with Islam and Uddin, Defendant spoke with Plaintiff

 to learn his version of the events. (Hr’g Tr., Dkt. 70-5, at 17:13–17.) Plaintiff denied that any

 robbery had occurred, and instead provided the above account about Uddin and Islam trying to get



                                                  3
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 4 of 14 PageID #: 409




 his female companion’s attention and about Plaintiff confronting them and then walking away.

 (See Littles Dep., Dkt. 70-1, at 40:5–16, 41:19–23.) Defendant also spoke with the woman who

 had been with Plaintiff, who at this point was standing across the street and denied knowing what

 was going on. (See id. at 41:24–42:10; see also Hr’g Tr., Dkt. 70-5, at 17:18–18:1.) Defendant

 then placed Plaintiff under arrest for robbery.4 (Def.’s 56.1, Dkt. 71, ¶ 25.)

         During the criminal proceedings in state court, Plaintiff moved to suppress all evidence

 obtained during his arrest as fruits of an unlawful seizure. (Id. ¶ 26.) The state court held a

 suppression hearing. (See Hr’g Tr., Dkt. 70-5; see also Decision and Order on Omnibus Motion,

 Dkt. 70-8, at 2 (ordering that a suppression hearing be held prior to trial).) After hearing testimony

 from Defendant, the state court concluded that “the removal of [Plaintiff] from the taxi cab was

 certainly reasonable under the circumstances,” because Plaintiff matched the description provided

 by the radio dispatch and had been fleeing, as the second radio dispatch indicated. (Hr’g Tr., Dkt.

 70-5, at 24:15–22.) The state court moreover found that “shortly after [Plaintiff] was taken out of

 [the] vehicle, or almost immediately after he was taken out of [the] vehicle, the complainants

 flushed out the story and explained to the officers what had happened.” (Id. at 24:23–25:1.) The

 state court accordingly decided that “the apprehension of [Plaintiff] was reasonable and proper

 under the circumstances,” and denied Plaintiff’s suppression motion. (Id. at 25:2–14.) Following

 a jury trial in October 2017, the jury acquitted Plaintiff of all charges. (Def.’s 56.1, Dkt. 71, ¶ 30.)




         4
            Defendant also spoke with the taxicab driver. It is not entirely clear when that
 conversation happened, although Defendant’s testimony at the suppression hearing indicates that
 Defendant spoke with the driver after placing Plaintiff under arrest. (See Hr’g Tr., Dkt. 70-5, at
 17:5–12.) In any event, the Court has not considered any information that Defendant may have
 learned from the taxicab driver in assessing probable cause.

                                                    4
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 5 of 14 PageID #: 410




 II.    Procedural History

        Plaintiff, proceeding pro se, filed a complaint on July 12, 2017, and an amended complaint

 on July 25, 2017. (Dkts. 1, 6.) The Amended Complaint asserted a claim of false arrest against

 Defendant Molloy, as well as claims against Uddin and Islam. (See Dkt. 6, at 2–4.) On December

 7, 2017, upon initial screening of the Amended Complaint, the Court sua sponte dismissed the

 claims against private individuals Uddin and Islam, but allowed the false arrest claim against

 Defendant Molloy to proceed. (Dkt. 8, at 3.)

        On March 11, 2020, following discovery, Defendant requested a pre-motion conference

 regarding an anticipated motion for summary judgment. (Dkt. 61.) The Court determined that a

 pre-motion conference was unnecessary and set a briefing schedule for the motion. (4/8/2020

 Docket Order.) On June 29, 2020, Defendant filed a letter informing the Court that while

 Defendant had timely served Plaintiff with moving papers on May 8, 2020, Plaintiff had not

 submitted an opposition. (Dkt. 66, at 1; see also Defendant’s Local Rule 56.2 Notice, Dkt. 69.)

 Additionally, Defendant noted that defense counsel had twice spoken to Plaintiff by telephone

 about Plaintiff’s intention to serve an opposition: the first time, on June 26, 2020, Plaintiff

 indicated that he needed more time to consider whether to prepare an opposition; the second time,

 on June 29, 2020, Plaintiff told defense counsel that he needed an additional day to decide whether

 to oppose. (Dkt. 66, at 1–2.) Defendant filed a follow-up letter on July 1, 2020, stating that defense

 counsel had attempted to reach Plaintiff by telephone numerous times since June 29, but had been

 unsuccessful in doing so, and had heard no response from Plaintiff regarding his intention to

 oppose the summary judgment motion. (Dkt. 67, at 1.) On July 7, 2020, the Court sua sponte

 extended the deadline for Plaintiff to file an opposition to August 6, 2020. (7/7/2020 Docket Order,

 which the Court mailed to Plaintiff on July 7, 2020.) On August 19, 2020, with no response from



                                                   5
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 6 of 14 PageID #: 411




 Plaintiff, the Court deemed Defendant’s motion for summary judgment to be unopposed.

 (8/19/2020 Docket Order.)

        Defendant argues that summary judgment on Plaintiff’s false arrest claim is proper

 because: (1) there was probable cause to arrest Plaintiff; (2) there was reasonable suspicion to

 detain Plaintiff initially and handcuff him; and (3) in any event, Plaintiff is collaterally estopped

 from re-litigating the reasonableness of his detention because of the state court’s decision on his

 suppression motion. (Defendant’s Memorandum of Law in Support of Motion for Summary

 Judgment (“Def.’s Mem.”), Dkt. 72, at 5–13.)

                                           DISCUSSION

 I.     Legal Standard

        Summary judgment is appropriate when “there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986) (noting that the summary judgment inquiry is

 “whether the evidence presents a sufficient disagreement to require submission to a jury or whether

 it is so one-sided that one party must prevail as a matter of law”). A dispute of fact is “genuine”

 if the record evidence, viewed in the light most favorable to the nonmoving party, “is such that a

 reasonable jury could return a verdict for the nonmoving party.” See Anderson, 477 U.S. at 248,

 255. Moreover, “[o]nly disputes over facts that might affect the outcome of the suit under the

 governing law will properly preclude the entry of summary judgment. Factual disputes that are

 irrelevant or unnecessary will not be counted.” Id. at 248 (citation omitted).

        The moving party bears the initial burden of “establishing the absence of any genuine issue

 of material fact.” Zalaski v. Cty. of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir. 2010)

 (per curiam) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). Once this initial burden

 is met, “[t]he nonmoving party must come forward with specific facts showing that there is a

                                                  6
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 7 of 14 PageID #: 412




 genuine issue for trial.” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (emphasis

 omitted) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)).

 Even where a motion for summary judgment is unopposed, the court must still “examin[e] the

 moving party’s submission to determine if [the moving party] has met its burden of demonstrating

 that no material issue of fact remains for trial,” and that it “is entitled to judgment as a matter of

 law.” Vt. Teddy Bear Co., 373 F.3d at 244 (citations and internal quotations omitted); see also

 Amaker v. Foley, 274 F.3d 677, 681 (2d Cir. 2001) (“[S]ummary judgment only is appropriate

 when the moving party has met its burden of production . . . to show initially the absence of a

 genuine issue concerning any material fact.” (internal quotation marks and citations omitted)).

 II.    Collateral Estoppel

        The Court begins by quickly dispensing with Defendant’s argument of collateral estoppel

 (sometimes referred to as issue preclusion). “Under 28 U.S.C. § 1738 a federal court must, in

 according full faith and credit, give to a State court judgment the same preclusive effect as would

 be given to the judgment under the law of the State in which the judgment was rendered.” Johnson

 v. Watkins, 101 F.3d 792, 794 (2d Cir. 1996) (citation omitted). In New York, “the doctrine of

 collateral estoppel, or issue preclusion, ‘bars a party from relitigating in a subsequent proceeding

 an issue clearly raised in a prior proceeding and decided against that party where the party to be

 precluded had a full and fair opportunity to contest the prior determination.’” Id. (quoting Weiss

 v. Manfredi, 83 N.Y.2d 974, 976 (1994)). As this definition indicates, collateral estoppel has “two

 essential elements”: (1) “the identical issue necessarily must have been decided in the prior action

 and be decisive of the present action”; and (2) “the party to be precluded from relitigating the issue

 must have had a full and fair opportunity to contest the prior determination.” Jenkins v. City of

 New York, 478 F.3d 76, 85 (2d Cir. 2007) (quoting Juan C. v. Cortines, 89 N.Y.2d 659, 667



                                                   7
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 8 of 14 PageID #: 413




 (1997)); accord McKithen v. Brown, 481 F.3d 89, 105 (2d Cir. 2007) (quoting Vargas v. City of

 New York, 377 F.3d 200, 205–06 (2d Cir. 2004)).

        It is well-established that under New York law, “[i]f a party has not had the opportunity to

 appeal an adverse finding, then it has not had a full and fair opportunity to litigate that issue.”

 Jenkins, 478 F.3d at 91 (quoting Johnson, 101 F.3d at 795); see also People v. Medina, 617

 N.Y.S.2d 491, 493 (App. Div. 1994) (“The People did not have a full and fair opportunity to litigate

 the suppression order . . . because they had no opportunity to appeal the erroneous decision.”).

 Indeed, “New York courts have held that facts determined in a pretrial suppression hearing cannot

 be given preclusive effect against a defendant subsequently acquitted of the charges,” given “the

 defendant’s lack of an opportunity to obtain review of an issue decided against him.” Johnson,

 101 F.3d at 795–96 (collecting cases); see also Jenkins, 478 F.3d at 92 (quoting Johnson, 101 F.3d

 at 795–96). Here, Plaintiff was acquitted of all charges and had no reason to file an appeal. (Def.’s

 56.1, Dkt. 71, ¶ 30.) He accordingly lacked a full and fair opportunity to contest the state court’s

 decision on his suppression motion, and collateral estoppel does not apply with respect to any of

 the issues determined in that decision. See Jenkins, 478 F.3d at 92; Johnson, 101 F.3d at 795–96.

        Therefore, the Court proceeds to the merits of the false arrest claim at issue.

 III.   False Arrest

        “A § 1983 claim for false arrest is substantially the same as a claim for false arrest under

 New York law.” Ackerson v. City of White Plains, 702 F.3d 15, 19 (2d Cir. 2012) (per curiam)

 (ellipsis omitted) (quoting Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)). “The existence of

 probable cause to arrest constitutes justification and ‘is a complete defense to an action for false

 arrest,’ whether that action is brought under state law or under § 1983.” Jenkins, 478 F.3d at 84

 (quoting Weyant, 101 F.3d at 852). “Probable cause exists when one has knowledge of, or

 reasonably trustworthy information as to, facts and circumstances that are sufficient to warrant a
                                                  8
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 9 of 14 PageID #: 414




 person of reasonable caution in the belief that an offense has been or is being committed by the

 person to be arrested.” Betts v. Shearman, 751 F.3d 78, 82 (2d Cir. 2014) (quoting Williams v.

 Town of Greenburgh, 535 F.3d 71, 79 (2d Cir. 2008)). “When determining whether probable cause

 exists courts must consider those facts available to the officer at the time of the arrest and

 immediately before it, as probable cause does not require absolute certainty.” Panetta v. Crowley,

 460 F.3d 388, 395 (2d Cir. 2006) (alterations, internal quotation marks, and citations omitted).

         Defendant in this case, moreover, invokes the defense of qualified immunity. (Def.’s

 Mem., Dkt. 72, at 8 n.2; see also id. at 9 n.4.) In the false arrest context, qualified immunity shields

 an arresting officer from a claim for damages as long as the officer “can establish that there was

 ‘arguable probable cause’ to arrest.” Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004). Arguable

 probable cause “exists when a reasonable police officer in the same circumstances and possessing

 the same knowledge as the officer in question could have reasonably believed that probable cause

 existed in the light of well established law.” Droz v. McCadden, 580 F.3d 106, 109 (2d Cir. 2009)

 (per curiam) (quoting Zellner v. Summerlin, 494 F.3d 344, 369 (2d Cir. 2007)); see also Daniel v.

 Orlando, No. 16-CV-1418 (PKC) (RLM), 2019 WL 1791517, at *5 (E.D.N.Y. Apr. 24, 2019)

 (“Arguable probable cause exists where ‘officers of reasonable competence could disagree on the

 legality of [their] action [in this] particular factual context.’” (alterations in original) (quoting

 Walczyk v. Rio, 496 F.3d 139, 154 (2d Cir. 2007))).5



         5
            The qualified immunity analysis in general “is guided by two questions: first, whether
 the facts show that the defendants’ conduct violated plaintiffs’ constitutional rights, and second,
 whether the right was clearly established at the time of the defendants’ actions.” Hurd v.
 Fredenburgh, 984 F.3d 1075, 1084 n.3 (2d Cir. 2021) (quoting Golodner v. Berliner, 770 F.3d
 196, 201 (2d Cir. 2014)). Qualified immunity attaches if either question is answered in the
 negative, i.e., in favor of the defendant, and there is no rigid order in which a court must address
 the questions. Id.; see also Pearson v. Callahan, 555 U.S. 223, 232, 236 (2009). Examining both
 prongs of the qualified immunity analysis “is often beneficial,” Pearson, 555 U.S. at 236, but “it
 has become the virtual default practice of federal courts considering a qualified immunity defense
                                                    9
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 10 of 14 PageID #: 415




        The undisputed material facts here show that Defendant had at least arguable probable

 cause to arrest Plaintiff for robbery after speaking with Uddin and Islam. “[I]t is well-established

 that a law enforcement official has probable cause to arrest if he received his information from

 some person, normally the putative victim or eyewitness, unless the circumstances raise doubt as

 to the person’s veracity.” Panetta, 460 F.3d at 395 (internal quotation marks and citations

 omitted); accord Martinez v. Simonetti, 202 F.3d 625, 634 (2d Cir. 2000) (citation omitted). The

 putative victims in this case, Uddin and Islam, undisputedly informed Defendant that Plaintiff had

 threatened them with a gun and stolen a cell phone from Uddin. (Def.’s 56.1, Dkt. 71, ¶ 23.) The

 two also told Defendant that they had chased and caught Plaintiff at one point, and that Plaintiff

 had escaped by punching one of them in the head, before jumping into the taxicab and being

 apprehended. (Id. ¶ 24; see also Hr’g Tr., Dkt. 70-5, at 9:18–25, 19:5–10.) Under New York law,

 a person is guilty of robbery in the third degree if the person “forcibly steals property.” N.Y. Penal

 Law § 160.05. If the person “forcibly steals property” and, “[i]n the course of the commission of

 the crime or of immediate flight therefrom, . . . [c]auses physical injury to any person who is not a

 participant in the crime[,]” the person is guilty of robbery in the second degree. N.Y. Penal Law

 § 160.10(2)(a). Therefore, based on the information that Uddin and Islam provided, a reasonable



 to assume the constitutional violation in the first question and resolve a case on the clearly
 established prong,” Hurd, 984 F.3d at 1084 n.3. Considering the circumstances of this case,
 including the unopposed nature of Defendant’s motion, the Court finds no benefit in departing
 from the “virtual default practice,” and it decides Defendant’s motion simply on the clearly
 established prong of the qualified immunity analysis. Therefore, the Court asks whether “a
 reasonable police officer in the same circumstances and possessing the same knowledge as
 [Defendant] could have reasonably believed that probable cause existed in the light of well
 established law.” See Droz, 580 F.3d at 109 (quoting Zellner, 494 F.3d at 369); see also Hurd,
 984 F.3d at 1089 (“The relevant, dispositive inquiry in determining whether a right is clearly
 established is whether it would be clear to a reasonable officer that his conduct was unlawful in
 the situation he confronted.” (quoting Okin v. Vill. of Cornwall-On-Hudson Police Dep’t, 577 F.3d
 415, 433 (2d Cir. 2009))).

                                                  10
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 11 of 14 PageID #: 416




 officer could have reasonably believed that probable cause existed to arrest Plaintiff. That Plaintiff

 denied committing the robbery is, by itself, immaterial in this case. “The Second Circuit has held

 consistently that conflicting accounts of a crime do not vitiate the probable cause established by

 an eyewitness identification or alleged victim of a crime.” Crews v. County of Nassau, 996 F.

 Supp. 2d 186, 205 (E.D.N.Y. 2014) (collecting cases); see also Daniel, 2019 WL 1791517, at *6

 (“[A] police officer need not investigate all potentially exculpatory claims prior to making an

 arrest. To hold otherwise would be to allow every suspect, guilty or innocent, to avoid arrest

 simply by claiming ‘it wasn’t me.’” (quoting Mazza v. City of New York, No. 98-CV-2343 (ILG),

 1999 WL 1289623, at *5 (E.D.N.Y. July 13, 1999))). Accordingly, given the information

 Defendant received from Uddin and Islam and having no apparent reason to doubt the veracity of

 that information, Defendant had at least arguable probable cause to arrest Plaintiff for robbery.

        By the time Defendant questioned Uddin and Islam, however, Plaintiff had already been

 removed from the back of the parked taxicab, placed in handcuffs for safety, and left in the custody

 of another officer thirty or forty feet away from Uddin and Islam. (See Def.’s 56.1, Dkt. 71, ¶¶ 20–

 22.) Defendant assumes that these circumstances amount merely to an investigatory detention, or

 a Terry stop, requiring only reasonable suspicion—not an arrest requiring probable cause. (See

 Def.’s Mem., Dkt. 72, at 8–9); cf. United States v Compton, 830 F.3d 55, 61 (2d Cir. 2016) (“Under

 the Fourth Amendment, an officer may conduct a brief investigatory detention (commonly known

 as a ‘Terry stop’) as long as the officer has reasonable suspicion ‘that the person to be detained is

 committing or has committed a criminal offense.’” (quoting United States v. Bailey, 743 F.3d 322,

 332 (2d Cir. 2014))). This assumption merits some attention.

        “Handcuffing is ordinarily not incident to a Terry stop, and tends to show that a stop has

 ripened into an arrest.” Grice v. McVeigh, 873 F.3d 162, 167 (2d Cir. 2017); see also United States



                                                  11
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 12 of 14 PageID #: 417




 v. Newton, 369 F.3d 659, 676 (2d Cir. 2004) (“Handcuffs are generally recognized as a hallmark

 of a formal arrest.” (collecting cases)). At the same time, “where an officer has a reasonable basis

 to think that the person stopped poses a present physical threat to the officer or others, the Fourth

 Amendment permits the officer to take ‘necessary measures . . . to neutralize the threat’ without

 converting a reasonable stop into a de facto arrest.” Newton, 369 F.3d at 674 (ellipsis in original)

 (quoting Terry v. Ohio, 392 U.S. 1, 24 (1968)); see also Grice, 873 F.3d at 167 (“[A] police officer,

 ‘faced with the possibility of danger, has a right to take reasonable steps to protect himself and an

 obligation to ensure the safety of innocent bystanders, regardless of whether probable cause to

 arrest exists.’” (quoting United States v. Alexander, 907 F.2d 269, 272 (2d Cir. 1990))).

        Here, it is not disputed that there were safety concerns at the time Defendant placed

 Plaintiff in handcuffs. (See Def.’s 56.1, Dkt. 71, ¶ 20.) Indeed, the two radio runs that Defendant

 had received indicated a robbery in progress and a fleeing suspect who was being pursued. (See

 id. ¶¶ 12, 16; see also Hr’g Tr., Dkt. 70-5, at 5:25–7:5.) Given these circumstances, it was not

 unreasonable for Defendant to have handcuffed Plaintiff while investigating further and

 questioning the putative victims. See United States v. Fiseku, 915 F.3d 863, 873–74 (finding no

 Fourth Amendment violation where officer handcuffed suspects during an investigatory stop in

 which “[t]he likelihood of ongoing or imminent criminal activity heightened the risk that one or

 more suspects might be armed and that they might attempt to flee or flee”); Ikezi v. City of New

 York, No. 14-CV-5905 (MKB), 2017 WL 1233841, at *8 (E.D.N.Y. Mar. 31, 2017) (concluding

 that officers did not act unreasonably in handcuffing suspects while investigating non-violent

 crime of possession of “forged or fictitious” license plates, where officers were concerned about

 plaintiffs possibly fleeing); see also Bailey, 743 F.3d at 340 (observing that the Fourth Amendment

 “do[es] not foreclose the possibility that . . . the government may be able to point to circumstances



                                                  12
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 13 of 14 PageID #: 418




 supporting a reasonable basis to think that even an unarmed person poses a present physical threat

 or flight risk warranting handcuffing”). Thus, the use of handcuffs under the particular and

 undisputed circumstances of this case did not exceed the bounds of a Terry stop.

        Additionally, a reasonable officer in Defendant’s position could have reasonably believed

 that there was reasonable suspicion to detain Plaintiff. Reasonable suspicion is more substantial

 than an “inarticulate hunch.” Compton, 830 F.3d at 61 (alteration omitted) (quoting Terry, 392

 U.S. at 22). Indeed, it “must derive from ‘specific and articulable facts which, taken together with

 rational inferences from those facts, provide detaining officers with a particularized and objective

 basis for suspecting wrongdoing.’” Id. (quoting Bailey, 743 F.3d at 332). This standard, though

 is “not high,” and certainly “is less demanding than probable cause.” United States v. Singletary,

 798 F.3d 55, 59–60 (2d Cir. 2015) (internal quotation marks and citations omitted). Here, at the

 point Plaintiff was detained, Defendant had undisputedly (1) received a radio run informing him

 of a robbery in progress allegedly perpetrated by a black male wearing black pants and a black

 hoodie; (2) received a second radio run informing him that the suspected robber was being pursued

 in the vicinity of Lincoln Avenue and Jamaica Avenue; (3) arrived at that location to find the

 putative victims jumping up and down to get his attention, and pointing to the back of a parked

 taxicab and yelling something along the lines of “we got him, he is in here”; and (4) found a person

 in the cab matching the description of the suspected robber. (See Def.’s 56.1, Dkt. 71, ¶¶ 12–19;

 see also Hr’g Tr., Dkt. 70-5, at 5:25–8:17, 10:13–16; Molloy Test., Dkt. 70-6, at 120:23–124:4.)

 Under these circumstances, a reasonable officer could have reasonably believed that there existed

 “specific and articulable facts” that provided “a particularized and objective basis for suspecting

 wrongdoing.” See Compton, 830 F.3d at 61 (quoting Bailey, 743 F.3d at 332); see also Gil v.

 County of Suffolk, 590 F. Supp. 2d 360, 370 (E.D.N.Y. 2008) (determining that summary judgment



                                                 13
Case 1:17-cv-04302-PKC-LB Document 73 Filed 03/28/21 Page 14 of 14 PageID #: 419




 was appropriate on false arrest claims because “[e]ven if the arresting officers were somehow

 mistaken as to their beliefs regarding reasonable suspicion to stop and detain or regarding probable

 cause to arrest, it was certainly reasonable for them to believe that reasonable suspicion existed to

 stop and detain and that probable cause existed to arrest”).

        In sum, Defendant is entitled to summary judgment as to Plaintiff’s claim of false arrest

 based on qualified immunity.

                                          CONCLUSION

        For the foregoing reasons, Defendant’s unopposed motion for summary judgment is

 granted on the basis of qualified immunity. The Clerk of Court is respectfully directed to enter

 judgment accordingly and close this case. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

 that any appeal of this Memorandum and Order would not be taken in good faith, and therefore, in

 forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369

 U.S. 438, 444–45 (1962).

                                                       SO ORDERED.


                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
 Dated: March 28, 2021
        Brooklyn, New York




                                                  14
